                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF ARKANSAS
                         PINE BLUFF DIVISION

FREDERICK PENNINGTON, JR.                                            PETITIONER
ADC #071305

V.                         NO. 5:19-CV-00067-SWW-JTK

WENDY KELLEY, Director,                                             RESPONDENT
Arkansas Department of Correction



                                      ORDER

      The Court has reviewed the Proposed Findings and Recommendations

(“Recommendations”) submitted by United States Magistrate Judge Jerome T.

Kearney and the objections filed thereto. After careful consideration, including a

de novo review of the record, the Court concludes that the Recommendations should

be, and hereby are, approved and adopted in their entirety as this Court=s findings in

all respects. Judgment will be entered accordingly.

      IT IS THEREFORE ORDERED THAT: Petitioner’s Petition for Writ of

Habeas Corpus (DE # 2) is DENIED and DISMISSED with prejudice.

Furthermore, Petitioner’s Motion to Amend Petition for Writ of Habeas Corpus (DE

# 11), Motion for Copies (DE # 13), Motion to Dismiss all Charges and Stop

Prosecution of Petitioner (DE # 14), Motion to Appoint Counsel (DE # 17), Motion

for Discovery (DE # 18), Motion for Federal Bureau of Investigation (DE # 26), and
Motion to Submit Information and Correct the Record (DE # 33) are DENIED as

moot.     Finally, any claims against Jeremy Andrews, Warden, East Arkansas

Regional Unit, are DISMISSED with prejudice.

        A Certificate of Appealability is DENIED pursuant to Rule 11(a) of the

Rules Governing Section 2254 Cases in the United States District Courts.


              IT IS SO ORDERED this 28th day of August, 2019.


                                       /s/Susan Webber Wright
                                       UNITED STATES DISTRICT JUDGE




                                          2
